--------------------------------------------------------------------------------

Exhibit 10.4

INSPERITY, INC.


DIRECTORS COMPENSATION PLAN



(Amended and Restated as of August 15, 2012)
 
 
 

--------------------------------------------------------------------------------

 
 
INSPERITY, INC.
DIRECTORS COMPENSATION PLAN


Table of Contents
 

   
Page
SECTION 1.
DEFINITIONS
1
     
SECTION 2.
ADMINISTRATION
4
     
SECTION 3.
PARTICIPANTS
4
     
SECTION 4.
BENEFITS
4
     
SECTION 5.
GENERAL PROVISIONS
7

 
i
 

--------------------------------------------------------------------------------

 
 
Exhibit 10.4

 
INSPERITY, INC.
DIRECTORS COMPENSATION PLAN


PREAMBLE


WHEREAS, Insperity, Inc. (the “Company”) previously adopted the Insperity, Inc.
Directors Compensation Plan (the “Plan”) in order to promote the interests of
the Company by encouraging Directors (as defined below) to acquire or increase
their equity interests in the Company and to provide a means whereby such
persons may develop a sense of proprietorship and personal involvement in the
development and financial success of the Company;
 
WHEREAS, the Company desires to amend and restate the Plan in its entirety;
 
NOW, THEREFORE, the Company hereby amends and restates the Plan as set forth
herein, effective as of August 15, 2012.
 
SECTION 1.
 
DEFINITIONS
 
For purposes of the Plan, the following terms shall have the meanings indicated:
 
1.1           Annual Director Award Date means for each calendar year in which
this Plan is in effect, the date on which the annual meeting of the stockholders
of the Company is held in that year.
 
1.2           Applicable Date means:
 
 
(a)
for the annual Board retainer, committee membership retainers and annual
committee chair fees, the last day of the quarter; or

 
 
(b)
for meeting fees, the day preceding the day of the meeting.

 
1.3           Award Agreement means Award Agreement as such term is defined
under the Insperity, Inc. 2012 Incentive Plan.
 
 
1

--------------------------------------------------------------------------------

 
 
1.4           Board means the Board of Directors of the Company.
 
1.5           Cause means:
 
 
(a)
the Director whose removal is proposed has been convicted, or when a Director is
granted immunity to testify when another has been convicted, of a felony by a
court of competent jurisdiction and such conviction is no longer subject to
direct appeal;

 
 
(b)
such Director has been found by the affirmative vote of a majority of the entire
Board at any regular or special meeting of the Board called for that purpose or
by a court of competent jurisdiction to have been guilty of willful misconduct
in the performance of his or her duties to the Company in a matter of
substantial importance to the Company; or

 
 
(c)
such Director has been adjudicated by a court of competent jurisdiction to be
mentally incompetent, which mental incompetency directly affects his or her
ability as a Director of the Company.

 
1.6           Committee means the Compensation Committee of the Board or any
other committee as may be designated by the Board.
 
1.7           Common Stock means Common Stock as such term is defined under the
Insperity, Inc. 2012 Incentive Plan.
 
1.8           Compensation means the Participant’s annual Board retainer and
committee membership retainers and any meeting fees for each regular and special
meeting, (including telephonic meetings), and any retainers and fees earned by
the Participant for chairing committees during the applicable Plan Year, as set
forth in Appendix A, which may be amended from time to time by the Board.
 
 
2

--------------------------------------------------------------------------------

 
 
1.9           Director means a member of the Board, excluding any individual who
is also an employee of the Company or a subsidiary thereof.
 
1.10           Disability means the inability to perform the duties of the
Director’s position for a period of six (6) consecutive months or for an
aggregate of six (6) months during any twelve (12) month period after the Grant
Date by reason of any medically determinable physical or mental impairment, as
determined by the Board in the Board’s sole discretion.
 
1.11           Exercise Price means the Exercise Price as such term is defined
under the Insperity, Inc. 2012 Incentive Plan.
 
1.12           Fair Market Value means, as applied to a specific date, Fair
Market Value as such term is defined under the Insperity, Inc. 2012 Incentive
Plan.
 
1.13           Grant Date means the automatic date of grant of an award under
the Plan as provided for in Section 4.
 
1.14           Insperity, Inc. 2012 Incentive Plan or 2012 Incentive Plan means
the Insperity, Inc. 2012 Incentive Plan, effective May 16, 2012, and as amended
from time to time.
 
1.15           Option means an Option as such term is defined under the
Insperity, Inc. 2012 Incentive Plan.
 
1.16           Participant means each Director, excluding any Director who
elects in writing not to participate in the Plan.
 
1.17           Stock Award means a Stock Award as such term is defined under the
Insperity, Inc. 2012 Incentive Plan.
 
1.18           Treasury Stock means issued shares of Company Stock that are held
by the Company.
 
 
3

--------------------------------------------------------------------------------

 
 
SECTION 2.
 
ADMINISTRATION
 
2.1           Administration.  The Plan shall be administered by the Board.  The
Board shall have the complete authority and power to interpret the Plan,
prescribe, amend and rescind rules relating to its administration, determine a
Participant’s right to a payment and the amount of such payment, and to take all
other actions necessary or desirable for the administration of the Plan.  All
actions and decisions of the Board shall be final and binding upon all persons.
 
2.2           Capitalized Terms.  To the extent not defined in this Plan,
capitalized terms shall have the meanings assigned thereto in the 2012 Incentive
Plan.


SECTION 3.
 
PARTICIPANTS
 
3.1           Participants.  Each Director shall be eligible to be a
Participant.


SECTION 4.
 
BENEFITS
 
4.1           Retainer, Meeting and Committee Chair Fees.  The Compensation of
Directors is set forth in Appendix A.   The Compensation for annual retainers
and annual committee chair fees, if any, shall be paid to each Director on a
quarterly basis, with each installment being equal to one-fourth of the
annualized amount set forth in Appendix A and being paid as soon as
administratively feasible following the end of the quarter.  The Compensation
for meeting fees, if any, shall be paid to each Director as soon as
administratively feasible after the meeting to which such fees
relate.  Annually, each Director may elect, prior to the date that the
Compensation would otherwise be paid to such Director in cash, to receive all
such Compensation in shares of Company Stock.  The number of shares of Company
Stock to be paid to an electing Director shall be determined by dividing the
Director’s Compensation to be paid on such date by the Fair Market Value of the
Company Stock on the Applicable Date, with any fractional share paid in
cash.  Notwithstanding the foregoing, however, payment in shares of Company
Stock may only be made by the Company with shares of Treasury Stock.  In the
event the number of shares of Treasury Stock is insufficient on any date to make
all such payments provided for in this Section 4.1 in full, then all Directors
who are entitled to receive shares of Company Stock on such date shall share
ratably in the number of shares available and the balance of each such
Director’s Compensation shall be paid in cash.  An individual Director’s ratable
share shall be calculated by dividing such Director’s eligible Compensation
applicable to such payment by the total of all electing Directors’ eligible
Compensation applicable to such payment.  An election to receive payment of
Compensation in Company Stock rather than in cash shall be made in such manner
as the Committee may from time to time prescribe.
 
 
4

--------------------------------------------------------------------------------

 
 
4.2           Equity Award Grants.  Directors shall be granted equity awards in
accordance with the terms provided below and subject to applicable terms and
limitations set forth in the Company’s 2012 Incentive Plan and the applicable
Award Agreements.  Notwithstanding anything herein to the contrary, if the
number of shares of Common Stock available for equity awards under the 2012
Incentive Plan is insufficient to make all grants of the awards provided for
below on the applicable grant date, then all Directors who are entitled to an
award on such date shall share ratably in the number of shares then available
for awards under the 2012 Incentive Plan, and Directors shall have no right to
receive an award with respect to the deficiencies in the number of available
shares.
 
4.3           Initial Director Award.  Each Director who is elected or appointed
to the Board for the first time after August 15, 2012, shall be automatically
granted, on the date of his or her election or appointment to the Board, a Stock
Award of a number of shares of Restricted Stock with an aggregate Fair Market
Value as set forth in Appendix A, determined as of the date prior to the Grant
Date.  The Award shall be rounded up to the next higher whole share amount in
the case of a fractional share amount, which shall become vested as to one-third
(1/3) of the shares on each anniversary of the Grant Date, unless such Director
gives advance written notice to the Board that he or she does not wish to
receive such Stock Award.  Notwithstanding the foregoing, if the Director
terminates his or her service as a member of the Board, or his service is
otherwise terminated, his or her unvested portion of such Stock Award, if any,
shall terminate immediately on such termination date, unless such termination of
service is due to death or Disability, in which event the unvested portion of
such Stock Award shall become immediately 100% vested on such termination date.
 
 
5

--------------------------------------------------------------------------------

 
 
4.4           Annual Director Award.  On the Annual Director Award Date, each
Director who is in office immediately after the annual meeting on such date and
who was not elected or appointed to the Board for the first time on such date
shall be granted a Stock Award of a number of shares of Common Stock with an
aggregate Fair Market Value as set forth in Appendix A, determined as of the
date prior to the Grant Date.  In lieu of such Stock Award, each Director may
elect prior to the issuance of such Stock Award, in a time and manner determined
acceptable by the Board, to receive on the Annual Director Award Date, an Option
to purchase a number of shares of Common Stock which has the same aggregate
value set forth in Appendix A, determined as of the date prior to the Grant
Date, calculated using the valuation methodology most recently utilized by the
Company for purposes of financial statement reporting.  The Exercise Price of
Options issued under the Plan shall not be less than the Fair Market Value of
the Common Stock at the Grant Date.  The Annual Director Awards shall be 100%
vested and exercisable and shall be rounded up to the next higher whole share
amount in the case of a fractional share amount.  No Annual Director Award will
be made to an individual Director if such Director gives advance written notice
to the Board that he or she does not wish to receive such award.
 
 
6

--------------------------------------------------------------------------------

 
 
4.5           Termination of Director Options.  Any Option granted to each
Director shall terminate and be of no force and effect with respect to any
shares of Common Stock not previously purchased by the Director upon the first
to occur of:
 

 
(i) 
the tenth (10th) anniversary of the Grant Date for such award; or

 
 
(ii)
the expiration of (A) three months following the Director’s termination of
service for Cause; or (B) three years following the Director’s termination of
service for any other reason.

 
Notwithstanding anything herein to the contrary, the normal expiration date for
Options shall not be extended.
 
4.6           Forfeiture of Director Stock Awards.  Any portion of a Stock Award
to a Director which has not become vested on or before the date of the
Director’s termination of service shall be forfeited.
 
4.7           Award Agreement.  Each Option and Stock Award granted to a
Director shall be evidenced by an Award Agreement between the Company and such
Director that sets forth the terms, conditions and limitations described in this
Plan, if any, the 2012 Incentive Plan and any additional terms, conditions and
limitations applicable to the Option or the Stock Award.
 
SECTION 5.
 
GENERAL PROVISIONS
 
5.1           Amendment and Termination.  The Board may from time to time amend,
suspend or terminate the Plan, in whole or in part; provided, however, no
amendment, suspension or termination of the Plan may impair the right of a
Participant to receive any benefit accrued hereunder prior to the effective date
of such amendment, suspension or termination. Notwithstanding the preceding
sentence, equity awards under the Plan will cease without any action of the
Committee or Board if the 2012 Incentive Plan expires and the Board does not
designate a successor plan under which the equity awards are to be made.
 
 
7

--------------------------------------------------------------------------------

 
 
5.2           Compliance with Securities Laws.  It is the intention of the
Company that, so long as any of the Company’s equity securities are registered
pursuant to Section 12(b) or 12(g) of the Securities Exchange Act of 1934, as
amended, this Plan shall be operated in compliance with Section 16(b) thereof.
 
5.3           Applicable Law.  Except to the extent preempted by applicable
federal law, the Plan shall be construed and governed in accordance with the
laws of the State of Delaware.
 
 
 

--------------------------------------------------------------------------------

 
 
APPENDIX A
 
Insperity, Inc. Directors Compensation Plan
(Amended and Restated as of August 15, 2012)



Directors' Compensation and Equity Awards
Effective August 15, 2012
 

   
Board
   
Compensation Committee
   
FRMA Committee
   
N&CG Committee
                           
Annual Retainer
  $ 40,000     $ 3,000     $ 5,000    
None
                                 
Annual Committee Chair Fees
    N/A     $ 8,000     $ 10,000     $ 3,000                                    
Meeting Fees
 
$2,000 in person,
$1,000 telephonically*
   
$1,500 in person,
$750 telephonically*
 
These fees are also paid to the
Chairman for meetings
attended with Management
between regular meetings.
 
Only one meeting fee per day
will be paid.
   
$1,500 in person,
$750 telephonically*
 
These fees are also paid to the
Chairman for meetings attended
with Management or Auditors
between regular meetings.
 
Only one meeting fee per day
will be paid.
      N/A                                    
Initial  Director Award
  $ 75,000       N/A       N/A       N/A                                    
Annual Director Award
  $ 75,000       N/A       N/A       N/A  

 
  * If a Director attends in person a meeting noticed as a telephonic meeting,
the Director receives the in person fee.
 
 

--------------------------------------------------------------------------------